

Exhibit 10.7
 
               THIS EXPENSE ADVANCEMENT AGREEMENT (this “Agreement”), dated as
of October 24, 2011, is made and entered into by and between Committed Capital
Acquisition Corporation, a Delaware corporation (the “Company”), and Broadband
Capital Management LLC (“Broadband”).
 
RECITALS
 
WHEREAS, the Company is engaged in an initial public offering (the “Offering”)
pursuant to which the Company will issue and deliver up to 5,750,000 unit (the
“Units”) (including up to 750,000 Units subject to an over-allotment option
granted to the underwriters of the Offering), with each Unit comprised of one
share of the common stock, par value $0.0001 per share (the “Common Stock”), of
the Company and one warrant to purchase one share of Common Stock for $5.00 per
share, subject to adjustment (each, a “Warrant,” and collectively, the
“Warrants”); and
 
WHEREAS, the Company has filed with the Securities and Exchange Commission a
registration statement on Form S-1, No. 333-174599 (the “Registration
Statement”) for the registration, under the Securities Act of 1933, as amended
(the “Securities Act”), of the Units, the Warrants and Common Stock included in
the Units, and a related prospectus (the “Prospectus”); and
 
WHEREAS, the gross proceeds of the Offering will be deposited in a trust account
(the “Trust Account”) at J.P. Morgan Chase Bank, N.A. and managed by Continental
Stock Transfer & Trust Company, as trustee, as described in the Registration
Statement and the Prospectus; and
 
WHEREAS, Broadband desires to enter into this Agreement in order to facilitate
the Offering and the other transactions contemplated in the Registration
Statement and the Prospectus, including any merger, capital stock exchange,
asset acquisition, stock purchase, reorganization or other similar business
combination by the Company with one or more businesses (a “Business
Transaction”).
 
NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
 
1.           (a)           From time to time, as may be requested by the
Company, Broadband agrees to advance funds in the form of loans to the Company
as may be necessary to fund the following expenses that may be incurred by the
Company: (i) any and all expenses incurred or to be incurred by the Company in
connection with the Offering, including, without limitation, the fees and
expenses of Rodman & Renshaw, LLC, as the qualified independent underwriter in
respect of the Offering; and (ii) up to $800,000 of expenses incurred or to be
incurred by the Company in connection with any potential Business Transaction.
Broadband shall not seek reimbursement of such advances made to the Company
unless and until a Business Transaction has been consummated. All amounts
borrowed by the Company under this Agreement shall be repaid on the date on
which Company consummates its initial Business Transaction.

 
1

--------------------------------------------------------------------------------

 
 
(b)           If the Company does not consummate a Business Transaction and the
Trust Account is liquidated or the Company is liquidated, and the remaining net
assets of the Company are insufficient to complete such liquidation, Broadband
agrees to advance from time to time, as may be requested by the Company, such
funds as may be necessary to complete such liquidation, and agrees not to seek
repayment for such expenses.
 
(c)           Broadband represents to the Company that it is capable of making
such advances to satisfy its obligations under clauses (a) and (b) of this
Section 1.
 
(d)           In respect of any advances made by Broadband, the Company shall
issue to Broadband, on the day each such advance is made, a promissory note in
the form attached hereto as Exhibit A.
 
(e)           Notwithstanding anything to the contrary herein or in any
promissory note issued by the Company to Broadband, Broadband hereby waives any
and all right, title, interest or claim of any kind ("Claim") in or to any
distribution of the Trust Account in which the proceeds of the Offering and the
proceeds of the sale of the securities issued in a private placement to be
consummated concurrently with the completion of the Business Transaction, as
described in greater detail in the Registration Statement and the Prospectus,
will be deposited, and hereby agrees not to seek recourse, reimbursement,
payment or satisfaction for any Claim against the Trust Account for any reason
whatsoever.
 
2.           This Agreement constitutes the entire agreement and understanding
of the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by the parties hereto.
 
3.           No party may assign either this Agreement or any of his, her or its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Agreement shall be binding on the
undersigned and each of his or its heirs, personal representatives, successors
and assigns.
 
4.           Any notice, statement or demand authorized by this Agreement shall
be sufficiently given (i) when so delivered if by hand or overnight delivery,
(ii) the date and time shown on a telefacsimile transmission confirmation, or
(ii) if sent by certified mail or private courier service within five (5) days
after deposit of such notice, postage prepaid. Such notice, statement or demand
shall be addressed as follows:
 
If to the Company:
 
Committed Capital Acquisition Corporation
c/o Broadband Capital Management LLC
712 Fifth Avenue, 22nd Floor
New York, NY 10019
Attn:  Michael Rapp
Fax No.:  (212) 702-9830

 
2

--------------------------------------------------------------------------------

 


If to Broadband:


Broadband Capital Management LLC
712 Fifth Avenue, 22nd Floor
New York, NY 10019
Attn: Michael Rapp
Fax No.:  (212) 702-9830


with a copy in each case (which shall not constitute notice) to:


Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, NY 10017
Fax: 212-692-6732
Attn:  Jeffrey P. Schultz, Esq.
 
5.           This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
 
6.           This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be valid and enforceable.
 
7.           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parities hereto (i) agree that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Agreement shall be brought and enforced in the courts of New York, in the
State of New York, and irrevocably submits to such jurisdiction and venue, which
jurisdiction and venue shall be exclusive and (ii) waives any objection to such
exclusive jurisdiction and venue or that such courts represent an inconvenient
forum.
 
[SIGNATURE PAGES FOLLOW]

 
3

--------------------------------------------------------------------------------

 


     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed as of the date first written above.


COMMITTED CAPITAL ACQUISITION
CORPORATION, a Delaware corporation
 
By:
/s/ Michael Rapoport
   
Name: Michael Rapoport
 
Title: President
 
BROADBAND CAPITAL MANAGEMENT LLC
 
By:
/s/ Philip Wagenheim
   
Name: Philip Wagenheim
 
Title: Vice Chairman

 
[Expense Advancement Agreement]

 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Promissory Note

 
 

--------------------------------------------------------------------------------

 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"). THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY
NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF REGISTRATION OF THE
RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE MAKER THAT SUCH REGISTRATION IS
NOT REQUIRED.
 
PROMISSORY NOTE
 
$[________]
Issue Date: [________], 2011
 
New York, New York



Committed Capital Acquisition Corporation (f/k/a Plastron Acquisition Corp. II)
(the "Maker") promises to pay to the order of Broadband Capital Management LLC
(the "Payee") the principal sum of [___________________] Dollars and No Cents
($[_______]) in lawful money of the United States of America, on the terms and
conditions described below.


1.           Principal.  The principal balance of this Note shall be repayable
on the date on which Maker consummates its initial business combination (the
“Maturity Date”). No amount shall be due under this Note if such initial
business combination is not completed.


2.           Interest.   This Note shall bear no interest.


3.           Application of Payments.  All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorneys' fees, then to
the payment in full of any late charges and finally to the reduction of the
unpaid principal balance of this Note.


4.           Events of Default. The following shall constitute Events of
Default:


(a)           Failure to Make Required Payments.  Failure by Maker to pay the
principal of, or other payments on, this Note within five (5) business days
following the date when due.


(b)           Voluntary Bankruptcy, Etc. The commencement by Maker of a
voluntary case under applicable bankruptcy law, or any other applicable
insolvency, reorganization, rehabilitation or other similar law, or the consent
by it to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) of Maker
or for any substantial part of its property, or the making by it of any
assignment for the benefit of creditors, or the failure of Maker generally to
pay its debts as such debts become due, or the taking of corporate action by
Maker in furtherance of any of the foregoing.


(c)           Involuntary Bankruptcy, Etc.  The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of maker in an
involuntary case under applicable bankruptcy law, or any other applicable
insolvency or other similar law, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of Maker or for any
substantial part of its property, or ordering the winding-up or liquidation of
the affairs of Maker, and the continuance of any such decree or order unstayed
and in effect for a period of 60 consecutive days.

 
 

--------------------------------------------------------------------------------

 

5.           Remedies.


(a)           Upon the occurrence of an Event of Default specified in Section
4(a), Payee may, by written notice to Maker, declare this Note to be due and
payable, whereupon the principal amount of this Note,  and all other amounts
payable under this Note, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.


(b)           Upon the occurrence of an Event of Default specified in Sections
4(b) and 4(c), the principal amount of this Note, and all other amounts payable
under this Note, shall automatically and immediately become due and payable, in
all cases without any action on the part of Payee.


6.           Waivers.   Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to this Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.


7.           Unconditional Liability.  Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agrees
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to them or affecting their liability hereunder.


8.           Notices.  Any notice called for hereunder shall be deemed properly
given if (i) sent by certified mail, return receipt requested, (ii) personally
delivered, (iii) dispatched by any form of private or governmental express mail
or delivery service providing receipted delivery, (iv) sent by telefacsimile or
(v) sent by e-mail, to the following addresses or to such other address as
either party may designate by notice in accordance with this Section:
 
If to Maker:


Committed Capital Acquisition Corporation
712 5th Avenue, 22nd Floor
New York, New York 10019
Attention: Michael Rapp
Facsimile: (212) 702-9830
Email: 
 
 
If to Payee:

 
Broadband Capital Management LLC
712 5th Avenue, 22nd Floor
New York, New York 10019
Attention: Michael Rapp
Facsimile: (212) 702-9830
Email:
 
 
2

--------------------------------------------------------------------------------

 


Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a telefacsimile transmission
confirmation, (iii) the date on which an e-mail transmission was received by the
receiving party's on-line access provider, (iv) the date reflected on a signed
delivery receipt, or (vi) two (2) business days following tender of delivery or
dispatch by express mail or delivery service.


9.           Construction.  THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAW PROVISIONS THEREOF.


10.         Severability.  Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


11.         Trust Waiver.  Notwithstanding anything herein to the contrary, the
Payee hereby waives any and all right, title, interest or claim of any kind
("Claim") in or to any distribution of the trust account in which the proceeds
of the initial public offering (the "IPO") conducted by the Maker and the
proceeds of the sale of the securities issued in a private placement to be
consummated concurrently with the completion of the initial business combination
of the Maker, as described in greater detail in the registration statement and
prospectus filed with the Securities and Exchange Commission in connection with
the IPO, will be deposited, and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the trust account
for any reason whatsoever.


12.         Amendment; Waiver. Any amendment hereto or waiver of any provision
hereof may be made with, and only with, the written consent of the Maker and the
Payee.


13.         Assignment.  No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.


[Signature Page Follows]

 
3

--------------------------------------------------------------------------------

 


           IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has
caused this Note to be duly executed the day and year first above written.


COMMITTED CAPITAL ACQUISITION
CORPORATION
 
By:
   
 
Name:  Philip Wagenheim
 
Title:  Secretary



Agreed and Accepted:


BROADBAND CAPITAL MANAGEMENT LLC


By:
   
 
Name:  Michael Rapp
 
Title:  Chairman



[Signature Page – Promissory Note]

 
 

--------------------------------------------------------------------------------

 